



Exhibit 10.7






Edwards Lifesciences


United States


2018


Edwards Incentive Plan (EIP)


























1



--------------------------------------------------------------------------------












PLAN OBJECTIVE


The Edwards Lifesciences Incentive Plan for 2018 (“2018 EIP” or “the Plan”) is a
discretionary annual cash bonus program designed to motivate eligible
participants to contribute to the achievement of the financial and strategic
objectives of Edwards Lifesciences LLC (“Edwards” or “the Company”), as well as
to achieve individual performance goals.


ELIGIBILITY


Edwards’ regular employees in the United States are eligible to participate in
the 2018 EIP if they meet all of the following criteria:


•
Date of hire is before October 1, 2018;

•
Not a participant in any commission or other incentive compensation plan;

•
Full-time employee, or part-time employee regularly scheduled to work at least
20 hours per week; and

•
Participation has been submitted to and approved by the Plan Administrator or
its designee; provided, however, participation by Edwards’ executive officers
may be approved only by the Plan Administrator.



Employees who are hired into a 2018 EIP bonus-eligible position between January
1 and September 30, 2018, will be eligible for target bonuses based on their
actual eligible earnings for the Plan year. Employees who are promoted into a
2018 EIP bonus-eligible position during the Plan year will be eligible for
target bonuses based on their actual eligible earnings for the Plan year.


ELIGIBLE EARNINGS


The term “eligible earnings” as used in this Plan is defined in Exhibit A.


PLAN YEAR


The 2018 EIP Plan year (the “Plan year”) corresponds with the calendar year
beginning January 1 and ending December 31, 2018 (the “Bonus Measurement Date”).
The Plan year also is the bonus measurement period. This Plan is rolled out on
an annual basis and expires at the end of the Plan year. The Company has full
discretion to roll out a new plan or no plan in future plan years.


BONUS FUNDING


The 2018 EIP will be funded based on a percentage of Edwards’ financial
performance, as modified by the achievement of the Key Operating Drivers (KODs).


Financial Performance
For purposes of the initial funding of the 2018 EIP, Edwards’ financial
performance will be measured on the following criteria, weighted as noted:


Revenue Growth*    50%
Net Income        30%
Free Cash Flow**    20%
    
*     Assumes constant foreign exchange and excludes special items
**    Defined as cash flow from operations less capital expenditures and special
items


Actual funding levels for each category will be interpolated at 1% intervals.
Performance resulting in below 25% funding will result in zero payout for that
category. Results from 25% to 175% will be specified in 1% increments. Under no
circumstances will a category achieve higher than 175% funding. The funding for
each category will be weighted accordingly and added together to achieve a total
financial performance funding amount.


2



--------------------------------------------------------------------------------







Key Operating Drivers (KODs)
The initial 2018 EIP bonus funding will be further modified by the achievement
of Edwards Lifesciences Key Operating Drivers (KODs). Corporate employees,
including corporate officers, will be measured against Corporate KODs. For
business unit and region employees, enhanced “line of sight” KOD profiles will
apply to increase awareness of company-wide strategy execution. US business unit
and Global Supply Chain employees will have a KOD profile consisting of 70%
Global Business Unit KODs and 30% Corporate KODs. Business-unit aligned region
employees will have a KOD Profile consisting of 70% Region KODs and 30% Global
Business Unit KODs. Other region employees will be tied to 70% Region KODs and
30% Corporate KODs. Employees can request a copy of their KOD profile from Human
Resources or their manager. The actual split may vary depending on the business
unit.


Depending on how KODs are achieved, the level of initial bonus funding based on
achievement of financial performance goals will be further modified by a factor
of not less than 50% (with a 30 point threshold) and not more than 150%.


Financials x Key Operating Drivers
Actual funding will be based on the product of the foregoing two components
(financials x KODs), and will not exceed 175%.


Exhibit B provides examples of how the bonus amount would be funded, assuming
attainment of a certain level of financial performance (as determined by the
Plan Administrator) and as modified by the level of KOD achievement.


TARGET BONUS LEVELS


The target bonus amounts are expressed as a percentage of an employee’s 2018
eligible earnings. If a participant had a job change during the Plan year that
affected the bonus level, the target bonus level for purposes of this Plan will
be the target bonus applicable at year-end. If a participant had a job change
during the Plan year that affected their KOD modifier, the KOD modifier will be
pro-rated based on the time the participant was in a job tied to that KOD
modifier.


Participants may receive more or less than their target bonus amounts depending
on bonus funding and management’s determination of Performance Management
Objective (PMO) achievement and at the discretion of the Company.


ACTUAL BONUS PAYOUTS


A participant’s actual bonus payout amount will be based on individual
achievement of 2018 PMOs, as determined by the participant’s manager in her/his
discretion. The PMOs are established by the participant’s manager, following
discussion with and input from the participant. PMOs should reflect a balance
between team and individual goals, financial and non-financial goals, and be
clearly aligned with Edwards’ business goals and the organization’s KODs.


After the Plan year, the Plan participant and her/his manager will discuss
individual PMO achievement levels. The Plan participant’s manager assigns PMO
achievement percentages, which may range from 0% to 200%. The assignment of the
PMO achievement percentage shall be within the discretion of the Plan
participant’s manager. Unless determined otherwise by the Plan Administrator,
for every 1% awarded by the manager over 100%, a corresponding discount of 1%
below 100% must be applied to another participant in the department or
organization, so that the total PMO pool for the department or organization adds
up to approximately 100% (i.e., changes up or down must offset each other).
Under no circumstance will a participant receive a PMO achievement percentage
greater than 200%.


Actual bonus payouts are calculated as follows:


Bonus Target Amount = Participant’s 2018 Eligible Earnings x Participant’s 2018
EIP Bonus %


Payout = Bonus Target Amount x Financial Funding x KOD Modifier x PMO
Achievement %




3



--------------------------------------------------------------------------------





PAYMENT OF BONUSES


The Plan Administrator will review the bonus award recommendations in February
2019 and approve or modify the individual bonus award recommendations in its
discretion.


2018 EIP payouts will be issued as soon as possible following the February Board
of Directors meeting, but generally no later than March 15, 2019 (“Bonus Payout
Date”).


To receive a bonus award, a participant must be on the Edwards payroll with an
“active” or “LOA” status as of the Bonus Measurement Date, except as provided in
the Termination of Employment Section, below.


Required withholdings, including any withholding for employees subject to tax
laws of other countries, and authorized deductions will be subtracted from the
gross amount of the bonus award. Bonus payouts are considered to be part of
benefit pay. Contributions to the Edwards 401(k) Savings and Investment Plan and
the Edwards Executive Deferred Compensation Plan will also be deducted, as
authorized or required by the Plan terms. Employee Stock Purchase Plan payments
will not be deducted from the bonus award payout.


TERMINATION OF EMPLOYMENT


To encourage continued employment with Edwards, participants who voluntarily
sever their employment with Edwards or who are involuntarily terminated, for
reasons other than those listed below, during the Plan year, are ineligible for
a 2018 EIP bonus payout.


Participants who are employed at least six months during the Plan year and are
terminated due to the following reasons during the Plan year are eligible for
bonus payouts based on their actual eligible earnings:


1.
Involuntary Termination – termination of employment due to a reduction in force,
departmental restructuring or job redefinition; or

2.
Disability – when an employee becomes disabled and unable, either with or
without reasonable accommodation, to perform the essential functions of his/her
position in the foreseeable future; or

3.
Retirement – termination of employment after age fifty-five (55) and 10 years of
service; or

4.
Death.



The bonus amounts in these cases will be based on the full year of business
performance for funding purposes and the level of PMO completion, as determined
by the participant’s manager in her/his discretion (see next section), and
eligible earnings.


PLAN ADMINISTRATION


The Plan Administrator is the Edwards Lifesciences Compensation and Governance
Committee (or its successor). The Plan Administrator may delegate responsibility
for Plan administration to a designee; provided, however, that the Plan
Administrator may not delegate responsibility for approval of target and actual
bonus amounts for Edwards’ executive officers. As used in this Plan, the term
“Plan Administrator” includes any such designee.


The Plan Administrator shall have the sole discretion and authority to interpret
this Plan and to determine the outcome of any question or dispute that may arise
under this Plan. Among other things, the Plan Administrator is authorized to:
(1) set the applicable financial performance targets and the method of
determining attainment of such targets; (2) determine if, and to what extent,
the financial performance targets have been satisfied; (3) set the KODs and
target bonus amounts that apply to employees; (4) determine Plan eligibility;
(5) adjust the actual bonus payouts based on its assessment of overall Company
performance and other criteria it determines appropriate; (6) approve or modify
individual bonus awards; (7) interpret the Plan and its application to
individual Plan participants; (8) resolve specific Plan questions and issues;
(9) adopt or modify rules and procedures for the administration of the Plan; and
(10) recommend Plan continuation, changes, and adjustments from year-to-year.
The decisions of the Plan Administrator shall be final and binding.


Eligible positions and target bonus levels will be evaluated and determined on
an annual basis, subject to the discretion of the Company to roll out a new plan
or no plan in future plan years as set out above.


4



--------------------------------------------------------------------------------







Effect of Leave of Absence. If a Plan participant is on an approved leave of
absence during the Plan year, the PMO achievement decision will be based on the
time worked before and/or after the leave during the Plan year, and any bonus
award will be based on achievement of the prorated PMOs.


The Plan Administrator must approve any exception to any provision of the Plan.


GENERAL


Nothing contained in this Plan, nor any action taken under this Plan, is to be
construed as a contract of employment with Edwards or any affiliate, or as
giving a Plan participant any right to continued employment with Edwards or any
affiliate.


No person will, because of participation in this Plan, acquire any right to an
accounting or to examine the financial records or affairs of Edwards.


This Plan supersedes any prior or existing incentive compensation plans, whether
express or implied or oral or written, with respect to the Plan participants.


The Company reserves the right to abandon (i.e., terminate), amend, or modify
the Plan, at any time, without advance notice.


5



--------------------------------------------------------------------------------






EXHIBIT A




Eligible Earnings


Edwards’ intent in calculating and measuring eligible earnings for purposes of
EIP Bonus payout is to avoid paying a bonus (EIP) on top of other bonuses.  We
intend to pay EIP based on regular salary earnings and exclude allowances,
reimbursements, and bonus payouts


For purposes of the 2018 EIP, eligible earnings shall include:


•
Salary and hourly wage earnings, including overtime pay

•
Shift differential pay

•
Lead pay

•
Call-in pay

•
Payments in lieu of a pay increase

•
Retroactive pay

•
Double time pay

•
Paid time-off benefits:

o
Bereavement leave pay

o
Paid holidays

o
Jury duty leave pay

o
Vacation pay

o
Paid sick time

o
Short-term disability pay

o
Military leave pay



For purposes of the 2018 EIP, eligible earnings shall not include:


•
Bonuses, awards, allowances, and/or reimbursements, including:

o
Incentive bonuses under the Edwards Incentive Plan and/or any other bonus plans

o
Attendance awards

o
Automobile allowances and mileage reimbursement

o
Business and travel expense reimbursements

o
Cash prizes or awards

o
Holiday gifts

o
Sales Compensation

o
Contest pay or prizes

o
Discretionary bonus awards

o
Draws toward commissions

o
Employee referral awards

o
For waiver of employee benefits or participation in any employee benefit plan

o
Hiring bonuses

o
Retention bonuses

o
Tax equalization payments to expatriates

o
Technical achievement awards

o
Travel allowances

o
Tuition reimbursements

o
Severance pay

o
Workers’ compensation benefits



•
Amounts paid, accrued or imputed as income, such as:

o
Benefits received under any government-sponsored employee benefit plan, such as
a life insurance or short-term/long-term disability insurance plan

o
Deferred compensation, including deferred bonuses and interest earnings thereon

o
Executive perquisite allowances

o
Invention fees and awards

o
Income from sale of stock

o
Income from the exercise of stock options



6



--------------------------------------------------------------------------------





o
Moving/relocation expenses or benefits, including mortgage differential payments
and reimbursement of moving/relocation expenses

o
Non-cash prizes or awards

o
Pay for unused sick time

o
Pay for unused vacation time

o
Performance shares

o
Promotional awards

o
Restricted stock rights

o
Stock appreciation rights

o
Value of any fringe benefit granted to the participant



7



--------------------------------------------------------------------------------







EXHIBIT B
Examples


Funding and Payout Determination for 2018 EIP1 


Example 1: Corporate Employee


Assumptions
Eligible Earnings:        $100,000
Bonus Target %:             10%
Bonus Target Amount:          $10,000


Financial Performance
Financial Measures
% of Target Earned
Weight
Funding %
Per Category
Revenue Growth
100%
50%
50%
Net Income
110%
30%
33%
Free Cash Flow
100%
20%
20%
Funding Based on Financial Measures
103%



Key Operating Drivers Performance


Corporate KOD Modifier Table - Example
KOD Modifier Based on Performance
Compared to Expected Range
KOD Modifier – Illustrative Performance


KOD
Underachieve
Points
Achieve
 Points
Overachieve
Points
Performance Level


Modifier
1
0
60
120
Achieve
60
2
0
15
30
Overachieve
30
3
0
15
30
Achieve
15
4
0
10
20
Achieve
10
KOD Modifier2
115%



PMO Achievement = 100%




Bonus Payout Calculation


Payout = Bonus Target Amount x Financial Funding x KOD Modifier x PMO
Achievement


Payout = $10,000 x 103% x 115% x 100% = $11,845
















___________________________
1 The Plan Administrator may, at its discretion, adjust the level of bonus
payouts based on its assessment of overall Company performance and other
criteria it determines appropriate.
2 50% floor (with a 30-point threshold) and 150% ceiling.




8



--------------------------------------------------------------------------------





Examples


Funding and Payout Determination for 2018 EIP1 


Example 2: Business Unit Employee


Assumptions
 
 
Eligible Earnings
Bonus Target %
Bonus Target Amount
$100,000
10%
$10,000

Financial Performance
 
 
 
Financial Measures
% of Target Earned
Weight
Funding %
Per Category
Revenue Growth
100%
50%
50%
Net Income
110%
30%
33%
Free Cash Flow
100%
20%
20%
Funding Based on Financial Measures
103%



Key Operating Drivers Performance
Corporate KOD Modifier Table – Example
 
 
 
KOD Modifier Based on Performance
Compared to Expected Range
KOD Modifier – Illustrative Performance


KOD
Underachieve
Points
Achieve
 Points
Overachieve
Points
Performance Level


Modifier
1
0
60
120
Achieve
60
2
0
15
30
Overachieve
30
3
0
15
30
Achieve
15
4
0
10
20
Achieve
10
Corporate KOD Modifier2
115%

Business Unit KOD Modifier Table – Example
 
 
 
KOD Modifier Based on Performance
Compared to Expected Range
KOD Modifier – Illustrative Performance


KOD
Underachieve
Points
Achieve
 Points
Overachieve
Points
Performance Level


Modifier
1
0
50
100
Achieve
50
2
0
25
50
Achieve
25
3
0
25
50
Achieve
25
Business Unit KOD Modifier2
100%

Business Unit Employee KOD Profile
 
KOD
Result
Weight
KOD Profile %
Business Unit
100%
70%
70%
Corporate
115%
30%
35%
Final Business Unit KOD Profile Result
105%



PMO Achievement = 100%


Bonus Payout Calculation


Payout = Bonus Target Amount x Financial Funding x KOD Modifier x PMO
Achievement


Payout = $10,000 x 103% x 105% x 100% = $10,815
___________________________
1 The Plan Administrator may, at its discretion, adjust the level of bonus
payouts based on its assessment of overall Company performance and other
criteria it determines appropriate.
2 50% floor (with a 30-point threshold) and 150% ceiling.


9

